Mr. Justice Walker delivered the opinion of the Court: This Avas an action on the case, brought by appellee, in the Cook circuit court, against appellant, to recover for injuries claimed to have been received by reason of defects in a public street in the city. On the trial in the court below, by consent of counsel, the jury were authorized to return a sealed verdict, the court having adjourned; but before the judge had left the court room, or his seat on the bench, he Avas informed by the officer ímúng charge of the jury that they had agreed upon a Arerdict; thereupon they were brought in, and delivered an open verdict, in the presence-of the judge, the clerk and plaintiff’s attorney, but in the absence of defendant’s counsel, and the jury Avere discharged. The court having adjourned before the verdict was rendered, the majority of the court hold it Avas error to receive it. The agreement was, that the verdict should be sealed, and it was violated by receiving an open verdict. Again, the bill of exceptions shows the court had adjourned, and the court had no power to receive any verdict until it was again convened. This being true, the court below should have granted a new trial. No other error is perceived in the record. The judgment of the court below is reversed and the cause remanded. Judgment reversed.